Milonas and Ellerin, JJ.,
dissent in a memorandum by Ellerin, J., as follows: Since plaintiffs have submitted sufficient proof at this stage to establish that they suffered serious injuries within the meaning of the No-Fault Law (Insurance Law § 5102 [d]; § 5104 [a]; Lopez v Senatore, 65 NY2d 1017; Licari v Elliott, 57 NY2d 230), the granting of defendant’s motion for summary judgment was inappropriate. Accordingly, I would reverse and direct a trial.
The plaintiffs and their two young children were driving north on interstate highway I-190N near the upstate town of Grand Island, New York, on August 13, 1982, when the car they were driving was struck from the rear by a car allegedly owned by defendant Budget Rent-A-Car and operated by defendant David J. Bennett. The force of the impact caused the plaintiffs’ car to bound off the highway, spin around twice, and land in a ditch. The Lowes were taken by ambulance to a local hospital and were treated in the emergency room for SVz hours and then released. The family was en route to a Canadian vacation, but after spending that night in a hotel, returned to their Bronx home.
Once they returned home, Mr. and Mrs. Lowe were examined by their local physician, Dr. Lobbi. Carlton Lowe was examined for pain in his head, back, and left arm. Marcia Lowe was examined for pain in the back, left arm, and left hip. Each was referred to Dr. Irving Parnés for their orthopedic injuries, Dr. Paul S. Slossberg for their neurological injuries, and Dr. Amiel Z. Rudavsky for a brain scan.
Carlton Lowe was treated by Dr. Parnés on 24 occasions between August 23, 1982 and January 11, 1983. Dr. Parnés’ treatment included examinations, prescription of medicine, heat treatment, and physiotherapy. Dr. Slossberg administered EEG and muscle tests during seven office visits between August and November and diagnosed head trauma with contusion, cervical strain and lumbosacral strain.
*732In his affirmation submitted in opposition to the motion for summary judgment, Dr. Parnés diagnosed Carlton Lowe as suffering from cerebral concussion, postconcussion syndrome, severe cervical sprain with rigidity and radiculitis and with severe flareups of rigidity and a continuing inability to use or turn his neck, and related back ailments. Dr. Parnés prescribed a course of physical therapy, and a neck brace and back support. He reports that these injuries are causally related to the automobile accident, and expressed an opinion that the injuries involve a permanent consequential limitation of the use of a body function, namely the inability to turn his neck.
Carlton Lowe alleges in his affidavit, and testified at his examination before trial, that at times he is unable to turn or use his neck and that he cannot sit still for long periods of time. Immediately following the accident, he was confined in bed for three weeks. As confirmed by a letter from his employer, he was required to be absent from his job as an accountant for 93 days following the accident.
Insurance Law § 5104 (a) requires that there shall be no right of recovery for noneconomic loss in a personal injury action brought by a covered person against a covered person except in the case of serious injury. "Serious injury” is defined as, inter alia, "significant limitation of use of a body function or system” or "medically determined injury or impairment of a non-permanent nature which prevents the injured person from performing substantially all of the material acts which constitute such person’s usual and customary daily activities for not less than ninety days during the one hundred eighty days immediately following the occurrence of the injury”. (Insurance Law § 5102 [d].)
The court must decide, as a matter of law, the threshold issue of whether plaintiff has made a prima facie showing of serious injury. (Licari v Elliott, 57 NY2d 230, supra.) However, on a motion for summary judgment the defendant has the burden of showing that plaintiff has not sustained a serious injury, and it is only after defendant has met that burden that plaintiff must go forward and submit evidence to raise a question of fact. (E.g., Mulhauser v Wood, 107 AD2d 1019.) If plaintiff submits medical evidence by the treating physician indicating a significant limitation of use of a described body function, summary judgment should be denied. (Lopez v Senatore, 65 NY2d 1017, supra.)
Here, the evidence submitted indicates that Carlton Lowe *733has suffered a significant limitation of a body function, i.e., the use of his neck. More significantly, Carlton’s injuries satisfy the other prong of the definition of serious injury propounded in the statute and in Licari (supra) — the inability to attend at his job for 93 days following the injury — thus establishing that he was prevented from performing substantially his daily activities for a period of at least 90 days.
The evidence submitted in support of Marcia Lowe’s claim of serious injury on her separate, individual cause of action also raises issues of fact which prevent the grant of summary judgment on this threshold question.
Dr. Parnés submitted a separate affirmation reporting Marcia’s injuries, which he diagnosed as cerebral concussion, postconcussion syndrome, anxiety, trauma to right side of face, cervical sprain with left radiculitis and rigidity, sprain of left shoulder with pain, numbness and restriction of motion, and lumbar sprain. She received physiotherapy twice weekly for eight or nine months. She visited Dr. Slossberg on five occasions in August and September 1982 for head trauma and lumbosacral sprain.
Marcia Lowe testified in her affidavit and the EBT submitted on the motion that she cannot do any heavy lifting and is periodically unable to straighten her back. Immediately after the accident she was confined in bed for a period of one week. The injuries caused Marcia to be absent from work for eight weeks. While Marcia Lowe returned to her job as a supervising nurse at a Bronx nursing home after those eight weeks, she was unable to fully perform her duties there, such as lifting patients. Because of the significant limitation of her back functions, Ms. Lowe has been forced to give up her active nursing occupation and obtain an administrative desk job.
Marcia Lowe has also met her burden on this motion for summary judgment of establishing an issue of fact as to whether she sustained the threshold requirement of serious injury. First, she has demonstrated a significant limitation of the use of a bodily function in the rigidity of her back and her inability to perform any lifting. These serious and permanent injuries are qualitatively more substantial than the relatively minor back injuries in cases where a "serious injury” has not been found. (E.g., Zoldas v Louise Cab Corp., 108 AD2d 378; Dwyer v Tracey, 105 AD2d 476; and Nolan v Ford, 100 AD2d 579, affd 64 NY2d 681.) Moreover, the significance of the injury was attested to by Dr. Parnés, whose opinion was based on the objective details of his diagnosis. Such opinion evidence *734is sufficient to defeat summary judgment. (Lopez v Senatore, supra; Mulhauser v Wood, supra.)
Furthermore, it cannot be said on this record that the mere fact that Marcia Lowe returned to work after eight weeks contradicts the fact that she did not substantially curtail her usual and customary daily activities for a period of 90 days in the 180 days following the accident. While she returned to work, she did not perform all of her required tasks. Moreover, her usual activities as a mother and housekeeper were curtailed for a period of time substantially longer than the time she missed from work. Plaintiff Marcia Lowe has at least raised a factual question on this issue sufficient to defeat summary judgment (Sole v Kurnik, 119 AD2d 974) and to warrant a trial.